UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2055



GATES, HUDSON & ASSOCIATES, INCORPORATED,

                                               Plaintiff - Appellee,

          versus


SIMON BANKS; CAMILLE T. TAYLOR,

                                            Defendants - Appellants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1150-A)


Submitted:   February 15, 2000         Decided:     February 24, 2000


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Simon Banks, Camille T. Taylor, Appellants Pro Se. John Benjamin
Raftery, DECKELBAUM, OGENS, REISER & SHEDLOCK, CHARTERED, Washing-
ton, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon Banks and Camille T. Taylor appeal the district court’s

order vacating that portion of its August 21, 1998, that granted a

remand to state court.   We have reviewed the record and the dis-

trict court’s order and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Gates, Hudson

& Assoc. v. Banks, No. CA-98-1150-A (E.D. Va. July 12, 1999; see

also Gates, Hudson & Assoc. v. Banks, 1999 WL 259671 (4th Cir. Apr.

30, 1999) (No. 98-2172(L)) (unpublished).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2